UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                                                          Case No.: 2−19−20905−PRW
                                                                                Chapter: 11
         The Diocese of Rochester
          aka The Roman Catholic Diocese of                                     Tax ID: 16−0755765
          Rochester

                                  Debtor(s)



                                                     DEFICIENCY NOTICE
PLEASE TAKE NOTICE that the following document(s) contains deficiencies:

Docket # 1258 − Interim Application for Compensation for Pachulski Stang Ziehl & Jones LLP, Creditor Comm.
            Aty, Period: 9/1/2020 to 5/31/2021, Fee: $609,925.00, Expenses: $8,616.11. (Third Interim Fee
            Application of Pachulski Stang Ziehl & Jones LLP for Compensation For Services Rendered and
            Reimbursement of Expenses Incurred as Counsel to the Official Committee of Unsecured Creditors of
            the Debtor for the Period September 1, 2020 Through May 31, 2021) (Attachments: # 1 Exhibit A −
            September 2020 # 2 Exhibit B − October 2020 # 3 Exhibit C − November 2020 # 4 Exhibit D −
            December 2020 # 5 Exhibit E − January 2021 # 6 Exhibit F − February 2021 # 7 Exhibit G − March
            2021 # 8 Exhibit H − April 2021 # 9 Exhibit I − May 2021 # 10 Exhibit J − Proposed Order # 11
            Exhibit K − Summary of Itemized Time Records) Filed on behalf of Attorney Pachulski Stang Ziehl &
            Jones LLP (Scharf, Ilan)

            1259 − Interim Application for Compensation for Berkeley Research Group, LLC, Financial Advisor,
            Period: 7/8/2020 to 5/31/2021, Fee: $100,202.00, Expenses: $0.00. (First Interim Application for
            Allowance of Compensation and Reimbursement of Expenses by Berkeley Research Group, LLC as
            Financial Advisor for the Period From July 8, 2020 Through May 31, 2021) (Attachments: # 1 Exhibit
            A − Jul 2020 − May 2021 Invoice # 2 Exhibit B − Proposed Order) Filed on behalf of Financial
            Advisor Berkeley Research Group, LLC (Scharf, Ilan)

MISSING OR INCOMPLETE:
[   ]    Amendment is missing: [ ] Cover Sheet; [ ] Certificate of Service; [ ] Amended Summary of Assets & Liabilities
          [ ] To efile, use: Bankruptcy > Other > Amendment to Schedules and/or Statements Already Filed.
          [ ] To efile, use: Bankruptcy > Other > Cover Sheet.     [ ] To efile, use: Bankruptcy > Other > Certificate of Service.
[   ]    The required Supplement to Official Form 103B is missing. Click here for Supplement.
[   ]    Signature or Electronic Equivalent is missing from
[   ]    The caption on the document(s) filed does not match the case caption in CM/ECF.
[   ]    Official Form 423 is missing. Without a completed Form 423 AND certificate number, this case will be closed without the
         entry of a discharge order. To efile, use: Bankruptcy > Other > Financial Management Course.
[   ]    Cover Sheet: To efile, use: Bankruptcy > Other > Cover Sheet; link back to the original document. NYW Cover Sheets
[   ]    THIS CASE REASSIGNED TO JUDGE
[   ]    File with a JUDGE hearing date.
[   ]    Notice of Motion:
[X]      Notice of Motion: [ ] Incorrect Hearing Date;      [ X ] Incorrect Hearing Time; [     ] Incorrect Hearing Location.
         The correct time is: 11:00 a.m.
[   ]    Certificate of service. Please note that service on some or all of the parties on the recipient list may not be in compliance with
         the Federal Rules of Bankruptcy Procedure. The Clerk's office cannot give legal advice.To efile, use: Bankruptcy > Other >
         Certificate of Service and link back to the original document.
[   ]    Certificate of service
[   ]    Proposed Order
[   ]    Chapter 13 Plan (Official Form 113): [ ] is missing the ; [ ] is missing the Exhibit: Total Amount of Estimated Trustee
         Payments; [ ] Current Version of Official Form 113 must be used, see Notice to Attorneys 17−02. Certificate of Service of
         the plan [ ] is missing; or does not include [ ] all creditors; [ ] complete mailing addresses; [ ] method of service.
         File a new Certificate of Service indicating proper service.

          Case 2-19-20905-PRW, Doc 1261, Filed 08/26/21, Entered 08/26/21 13:44:46,
                           Description: Deficiency Generic, Page 1 of 2
[   ]   Other:
ADDITIONAL INFORMATION: Please consult the Court's website for available hearing dates. Motion
Practice and Hearing Scheduling Guidelines can be found on the Court's website at: www.nywb.uscourts.gov
[ X ] This motion WILL NOT be considered by the Court.
[ X ] To efile, use: Bankruptcy/Adversary > Motions > AMENDED MOTION. Link the Amended Motion to the original motion.
[   ] To efile, use: Bankruptcy >

    Date: August 26, 2021                         Lisa Bertino Beaser, Clerk of the Bankruptcy Court
                                                  By: L. Lawson, Deputy Clerk
Form defygen/Doc 1261
www.nywb.uscourts.gov




         Case 2-19-20905-PRW, Doc 1261, Filed 08/26/21, Entered 08/26/21 13:44:46,
                          Description: Deficiency Generic, Page 2 of 2
